ORDER OF INTERIM SUSPENSION
On January 17, 1990, an Application for the Interim Suspension of William G. Goetz, a member of the Bar of North Dakota, was filed pursuant to Rule 3.4, North Dakota Procedural Rules for Lawyer Disability and Discipline, by Vivian E. Berg, Counsel for the Disciplinary Board of the Supreme Court. A Second Affidavit of Disciplinary Counsel was subsequently filed January 23, 1990. The Court considered the matter, and
ORDERED, that the certificate of admission to the Bar of the State of North Dakota of William G. Goetz be suspended effective immediately and until further order of this Court pending disposition of the proceedings predicated upon the conduct giving rise to the Application.
IT IS FURTHER ORDERED, that Mr. Goetz give notice to his clients and others in accordance with the provisions of Rule 6.3, NDPRLDD, and that proof of such compliance be filed with the Supreme Court no later than February 5, 1990.
Ralph J. Erickstad, Chief Justice
Gerald W. VandeWalle, Justice
H.F. Gierke III, Justice
Herbert L. Meschke, Justice
Beryl J. Levine, Justice